DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim is dependent on a system claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tesch (US 2015/0180393)

Re Claims 1 and 9; A system and method (100) for synchronizing energy sources coupled on an electrical network supplying at least one electrical load (36) comprising: 
a principal electrical energy source (20, 20) supplying said electrical load (36) comprising a multistage generator set (20), said multistage generator set (6) comprising: 
a primary stage (32) comprising a permanent-magnet generator, 
a secondary stage (46) comprising an exciter, and 
a tertiary stage (14) comprising a principal generator; 
an auxiliary electrical energy source (100) supplying said electrical load (36); 
a device (16) for synchronizing the principal source (20, 22) and of the auxiliary source (100), configured to: 
measure an electrical voltage at the output of the primary stage (32) of the principal source (20), (Par. 0021 Additional inputs 35a and 35b may be configured to receive a voltage or current signal from a sensor operatively connected to one of the outputs 33a-33c of the stator 32 via lines 37 and 39. It is contemplated that the voltage and/or current feedback signal may be utilized by the processor 66 to determine the angular position of the rotor 30.) and 
control the supplying of said electrical load (36) by the auxiliary electrical energy source (100) at an electrical voltage slaved to the frequency and phase characteristics of the electrical voltage of the primary stage (par. 0034)

However aircrafts having loads were known and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used the system of Tesch in an aircraft motivated by the desire to provide power to the load of the aircraft. 

Re Claim 3; Tesch discloses wherein the principal electrical energy source (20) corresponds to a rotating source (32) generating electrical energy. (Fig. 1)

Re Claim 4; Tesch discloses wherein the principal source (20) is an emergency wind turbine, or a turbo-generator, an auxiliary power unit, a variable frequency generator, or an integrated drive generator. (Fig. 1)

Re Claim 5; Tesch discloses wherein the system comprises a control device (16) configured to control the electrical power supply of said electrical load (36) by the principal rotating source (32) generating electrical energy, the rotation frequency of the principal rotating source (32) being sudden or regulated in a predetermined rotation frequency interval.(Fig. 1)

Re Claim 6; Tesch discloses wherein said synchronization device (16) is configured to control, by means of the converter (60), the electrical power supply of said electrical load (36) by the auxiliary electrical energy source (100) at an electrical voltage slaved to the frequency and phase characteristics of the electrical voltage of the primary stage (32) when a frequency of an electrical voltage at the output of the principal source (20) reaches a given frequency threshold 

Re Claim 7; Tesch discloses A device (16) for synchronizing a principal electrical energy source (20) and an auxiliary electrical energy source (100), said sources being coupled on an electrical network feeding at least one electrical load (36) of an aircraft, said principal electrical energy source (20) comprising a multistage generator set (20), said multistage generator set (20) comprising: 
a primary stage (32) comprising a permanent-magnet generator, 
a secondary stage (46) comprising an exciter, and 
a tertiary stage (14) comprising a principal generator; said synchronization device (16) being configured to measure an electrical voltage at the output of the primary stage (32)
(Par. 0021 Additional inputs 35a and 35b may be configured to receive a voltage or current signal from a sensor operatively connected to one of the outputs 33a-33c of the stator 32 via lines 37 and 39. It is contemplated that the voltage and/or current feedback signal may be utilized by the processor 66 to determine the angular position of the rotor 30.)  and 
control the supplying of said electrical load (36) by the auxiliary electrical energy source (100) at an electrical voltage slaved to the frequency and phase characteristics of the electrical voltage Tesch does not disclose the load is of an aircraft.
However aircrafts having loads were known and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used the system of Tesch in an aircraft motivated by the desire to provide power to the load of the aircraft. 
of the primary stage (6a). (par. 0034)

Re Claim 8; Tesch discloses wherein said synchronization device (72) compares the frequency of the electrical voltages at the output of the primary stage (6a) to a given frequency threshold value and executes the command when the frequency of an electrical voltage at the output of the principal source (1) reaches the given frequency threshold value so as to supply an additional electrical power supply to the electrical load (2). (Par. 0005, 0021, 0023 Additional inputs 35a and 35b may be configured to receive a voltage or current signal from a sensor operatively connected to one of the outputs 33a-33c of the stator 32 via lines 37 and 39. It is contemplated that the voltage and/or current feedback signal may be utilized by the processor 66 to determine the angular position of the rotor 30.)

Re Claim 10; Tesch discloses comparing the frequency of the electrical voltages at the output of the primary stage to a given frequency threshold value and executing the control step by said synchronization device when the frequency of an electrical voltage at the output of the principal source reaches the given frequency threshold value so as to supply an additional electrical power supply to the electrical load (2). (Par. 0005, 0021, 0023 Additional inputs 35a and 35b may be configured to receive a voltage or current signal from a sensor operatively connected to one of the outputs 33a-33c of the stator 32 via lines 37 and 39. It is contemplated that the voltage and/or current feedback signal may be utilized by the processor 66 to determine the angular position of the rotor 30.)

Re Claim 11; Tesch discloses when the program is executed by a processor. (Par 0020).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tesch (US 2015/0180393) in view of Hino et al. (US 20170159577)
Re Claim 2; Tesch discloses an inverter and also discloses an auxiliary electrical energy source (100) supplying said electrical load (36) an as shown above.
Tesch does not disclose wherein the auxiliary electrical energy source (7) is connected with the electrical load (100) by means of a continuous alternating DC/AC power converter (5) and the continuous alternating DC/AC power converter (5) is connected in parallel with the principal source.
However Hino discloses wherein the auxiliary electrical energy source (3) is connected with the electrical load (2) by means of a continuous alternating DC/AC power converter (4) and the continuous alternating DC/AC power converter (4) is connected in parallel with the principal source (2a).(Fig. 5)
Furthermore Fig. 6 shows additional auxiliary electrical energy source (51, 52) can be connected in parallel with the principal source to increase the power generational quantity.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have replaced the power generational system of Tesch with that of Hino or add the additional power generation system as shown in Fig. 6 in order to provide adequate power to the load when needed. 

Re Claim 12; Hino discloses wherein the auxiliary electrical energy source (3) is configured to supply electrically the continuous alternating DC/AC power converter (4) and the continuous alternating DC/AC power converter (4) is capable to supply electrically the electrical load (2). (Fig. 5)
09/03/2021 have been fully considered but they are not persuasive. 
Applicant argues that the principal source and the auxiliary source are inverted between Tesh and the system of claim 1. Furthermore the auxiliary source of Tesch does not comprise a primary stage and the measure of the electrical voltage is not taken at the output of the primary stage.
However the examiner respectfully disagree, in the rejection, the examiner indicated a clear distinction between the principal source and the auxiliary source and as shown, they are not inverter as indicated by the applicant. 
Furthermore the paragraph cited in the rejection discloses Tesch primary stage and the measure of the electrical voltage is not taken at the output of the primary stage.


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
09/15/2021Primary Examiner, Art Unit 2836